PER CURIAM.
Golden Rule Insurance Company (Golden Rule) appeals an administrative order, entered by Insurance Commissioner Tom Gallagher, approving Golden Rule’s rate revision filing as of the date of the final order and rejecting the hearing officer’s recommendation that the filing be deemed approved pursuant to section 627.410, Florida Statutes. Appellant contends that the Insurance Commissioner erred in granting the rate revision filing as of the date of the final order rather than deeming the filing approved 30 days after the filing was received by the Department, as required by section 627.410, Florida Statutes. Golden Rule admitted at oral argument, however, that even if the Insurance Commissioner had applied the deemer provision at the time of the final order, the new rate revision could not be retroactive. We are therefore constrained to dismiss the appeal as moot. Dismissal is not to be construed as approval of the Commissioner’s interpretation of the statute.
Appeal DISMISSED.
SHIVERS, ZEHMER and KAHN, JJ., concur.